Name: Council Regulation (EEC) No 1315/85 of 23 May 1985 fixing the flat-rate production aid and the guide price for dried fodder for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137 / 28 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1315 / 85 of 23 May 1985 fixing the flat-rate production aid and the guide price for dried fodder for the 1985 / 86 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 1220 / 83 ( 2 ), and in particular Articles 3 ( 3 ), 4(1 ) and ( 3 ) and 5 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas Article 3 of Regulation (EEC) No 1117/ 78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas dehydrated potatoes may contribute to the Community's protein supplies ; whereas aid should consequently be fixed for this product ; Whereas , under Article 4 of the said Regulation , a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas under Article 5 ( 2 ) of Regulation (EEC ) No 1117 / 78 the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas in view of the characteristics of the market in question the percentage should be set at 100 % for the products referred to in Article 1 (b ), first indent , and ( c) of Regulation (EEC) No 1117/ 78 and at 50 % for the products referred to in the second indent of Article 1 (b ) of that Regulation , HAS ADOPTED THIS REGULATION: Article 1 For the 1985 / 86 marketing year , the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117 / 78 shall be fixed : ( a ) for the products referred to in Article 1 ( a ) of the said Regulation at 15,78 ECU per tonne ; ( b ) for the products referred to in Article 1 ( b ) and ( c ) of the said Regulation at 8,49 ECU per tonne . Article 2 For the 1985 / 86 marketing year , the guide price for the products referred to in the first indent of Article 1 ( b ) of Regulation (EEC) No 1117/ 78 shall be 178,92 ECU per tonne . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the 1985 / 86 marketing year , the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC ) No 1117 / 78 shall be :  100 % for the products referred to in Article 1 (b ), first indent , and ( c ) of that Regulation , and  50 % for the products referred to in the second indent of Article 1 ( b ) of that Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 April 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 2 ) OJ No L 132 , 21 . 5 . 1983 , p. 29 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 26 . ( 4 ) OJ No C 94 , 15 . 4 . 1985 .